DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.
This communication is in response to the communication filed 10/31/2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claim recites the limitation “next generation sequencer” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification does not describe a “next generation sequencer”.
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of data structures, with no further comments or guidance as to how this would be done or what it could be. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites systems and methods for selecting a cancer treatment by collecting data, analyzing it, and outputting the results of the collection and analysis. Specifically, the claims recite, obtaining a plurality of copy numbers based on output data, providing input data as an input, processing the input data that includes obtained copy numbers, processing the obtained copy numbers for various groups of data, determining whether a majority of models indicate the first subject is likely to benefit from the treatment that includes platinum therapy, identifying data that identifies the treatment that includes platinum therapy, and providing output that identifies the treatment that includes platinum therapy, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting and processing various types of data to get an output and comparing the output of the processed data with collected data. See MPEP 2106.04. Here, the claims may also be interpreted as being directed towards concepts relating to tracking or organizing disease, disorder, and treatment information and one skilled in the art may be able to perform the limitations of the claims manual with or without a physical aid. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the limitations that may be interpreted as additional elements of the claim include computers, memory devices, next generation sequencer, predictive model, machine learning models, and computer readable storage media. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. 
The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the computers, memory devices, and computer readable storage media may be general-purpose computers with processors and storage devices or memory performing the functions of data input, processing, and output (specification p. 54). The predictive model may be machine learning models and include a random forest classification algorithm, support vector machine, logistic regression, k-nearest neighbor model, artificial neural network, naive Bayes model, quadratic discriminant analysis, or Gaussian processes model functioning to processing data (specification p. 7). A conventional machine learning model training system may be used to train the machine learning model (specification p. 24) and an adjustment of a machine learning model may include manual tuning of the machine learning parameters (specification p. 29). Here, a conventional machine learning system training a non-specified machine learning model where manual adjustments may be may is interpreted as generally linking the technology to the abstract idea and being extra solution activity. A next generation sequencer is merely used to provide input data 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves the functionality of any individual element or collection of elements. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to determine a difference between collected treatment data and processed treatment data instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the computer elements receive and send data and make determinations of a difference in collected data and processed data and are also used for the basic functions of obtaining, extracting, generating, inputting, and comparing data, without providing any meaningful limits on the scope of the claims.
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351 and above interpretation of claims limitations and additional elements.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements performing the steps of obtaining a plurality of copy numbers based on output data, providing input data as an input, processing the input data that includes obtained copy numbers, processing the obtained copy numbers for various groups of data, determining whether a majority of models indicate the first subject is likely to benefit from the treatment that includes platinum therapy, identifying data that identifies the treatment that includes platinum therapy, and providing output that identifies the treatment that includes platinum therapy amount to no more than using computer devices to automate or implement the abstract idea of collecting data, analyzing it, and outputting the results of the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The dependent claims additionally recite:. The dependent claims do not provide additional limitations for subject matter eligibility analysis, and only address limitations of the abstract idea. The claims fail to remedy the deficiencies of their parent claims, and are therefore rejected for at least the same rationale as applied above. The claims individually and in any ordered combinations do not offer significantly more than the recited abstract idea.
In conclusion, the claims are directed to the abstract idea of collecting data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The claimed invention of claims 26-30 is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer-readable storage media, which may include a signal per se. For example, the BRI of machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 10/31/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims do not recite an abstract idea and involve selecting cancer treatments with trained machine learning models, where application of a majority rules voting engine improves accuracy of the system. Examiner respectfully disagrees. 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itselfS” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). 
Step 2A prong 1 determines the judicial exceptions and if any part of the claims are directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea; however, the analysis for determining subject-matter eligibility does not stop here. 
In addition, there is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-52 (Fed. Cir. 2016) (translating a functional description of a logic circuit into a hardware component description of the logic circuit). Like the steps in these decisions, the steps in the instant claims are so broadly drawn that they encompass acts that people can perform in their minds or using pen and paper.
The claims aim to select a cancer treatment based on collecting medical information, analyzing the information, and outputting the results of the collection and analysis. Without using the recited computer elements, one of ordinary skill in the art may perform the claims as a mental process as described above. The claims are directed to collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016). The specific claim limitations involve obtaining a plurality of copy numbers based on output data, providing input data as an input, processing the input data that includes obtained copy numbers, processing the obtained copy numbers for various groups of data, determining whether a majority of models indicate the first subject is likely to benefit from the treatment that includes platinum therapy, identifying data that identifies the treatment that includes platinum therapy, and providing output that identifies the treatment that includes platinum therapy. 
Moreover, this method of selecting a cancer treatment is similar to other automated methods that fall within the certain methods of organizing human activity category of abstract ideas. See, e.g., In re Meyer, 688 F.2d 789, 795 (CCPA 1982) (determining that an “invention . . . concerned with replacing, in part, the thinking processes of a neurologist with a computer” is directed to an abstract idea); MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior); see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”); DietGoal Innovations LLC v. Bravo Media LLC, 33 F. Supp. 3d 271, 283 (S.D.N.Y. 2014), affd, 599 F. App’x 956 (Fed. Cir. 2015) (computerized meal planning).
There is also no recitation of any “majority rules voting engine” in the claims.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore claims 1-30 are rejected under 101.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686